         Case 1:18-cv-09936-LGS Document 178 Filed 02/24/20 Page 1 of 2




                                                            DIRECT DIAL    212.763.0884
                                                            DIRECT EMAIL rkaplan@kaplanhecker.com




                                                                          February 24, 2020

BY ECF

The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:      Jane Doe, et al. v. The Trump Corporation, et al., l8-cv-09936 (LGS)

Dear Judge Schofield:

         We write on behalf of Plaintiffs in the above-referenced action in response to Defendants’
letter to the Court of this morning (Doc. No. 177) and in further support of Plaintiffs’ letter motion
to extend certain discovery deadlines dated February 21, 2020 (Doc. No. 171). While Defendants’
letter raises a host of issues (many of which are raised improperly and should be rejected for the
reasons the Court has already articulated), it is notable that nowhere in their submission do
Defendants explain their abrupt change in position with respect to the parties’ proposed joint
extension of the discovery schedule.

        This letter, however, addresses Defendants’ accusation that Plaintiffs are engaging in a
“scorched-earth” approach to discovery (Doc. No. 177 at 2). The opposite is true: despite the fact
that Defendants (and certain non-parties, including ACN Opportunity, LLC) continue to withhold
the vast majority of responsive documents, it bears noting that the minimal discovery received to
date has been highly confirmatory of Plaintiffs’ allegations in this action concerning Defendants’
fraudulent conduct. Indeed, should the Court wish to review some of that evidence provisionally
under seal in connection with its consideration of Plaintiffs’ application for an extension, Plaintiffs
would be happy to provide those materials to the Court consistent with the Court’s Rules.

                                                       Respectfully submitted,




                                                       Roberta A. Kaplan
       Case 1:18-cv-09936-LGS Document 178 Filed 02/24/20 Page 2 of 2


                                                                        2

cc:   Counsel of Record (via ECF)
